Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The abstract of the disclosure is objected to because on line 1, “having” should be “has”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: at [44], line 2, “proved” should be “provided”.  At [45], line 4, “a” is needed before “cylindrical”. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pads being slotted of claim 9 (no reference numeral is provided for “slots” as recited) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 18, “member, and” should be “member; and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, line 5, the recitation that the tank connection is oriented “tangential” to the diameter of the tank appears to be misleading in that the tank connection extends perpendicular to a cross-sectional circle of the tank but not within that plane and not tangential to the diameter. A tangential orientation (tangent) to the diameter would have the tank connection extending within a plane of the cross sectional circle of the tank and not perpendicular and longitudinally rearward therefrom. Clarification is requested. 
Claim 9 depends from itself in line 1 but should depend from “claim 8” instead. 
For claim 11, line 4, the phrase “removing liquid from air” is awkward.
Claim 12, line 2, “cantilever bean” should be “cantilever beam”. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the primary reason for the indication of allowance subject matter for the claims in this application is the inclusion of the specific tank connection coupled through said rear tank head, and oriented tangential to said diameter at a lowest position thereon; rear frame assembly welded to said rear tank head, having a lateral cross member fixed thereto adjacent a rear end of said rear frame assembly, a fill pipe coupled to said tank connection and routed through said rear frame assembly to present a fill coupling adjacent said lateral cross member, and a pneumatic system having a compressor coupling for receiving vacuum or air pressure from the compressor, and coupled to an upper portion of said tank, to thereby facilitate drawing liquid through said fill coupling, said fill pipe, said tank connection, and into said tank under force of vacuum, and alternatively, to facilitate forcing liquid out 23TTM-1Patentof said tank through said tank connection, said fill pipe, and said fill coupling under force of pressure in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berry, Jr. 3702661 discloses a tank having a radius and diameter, front and rear tank heads, and pneumatic system including a compressor. 
Beelman, III et al. 9789916 disclose a pneumatic tank trailer with tank, front and rear frame assemblies with no rigid structural component located further away from a longitudinal axis of the tank greater than a radius thereof (FIGS.13,16); landing legs (FIGS.1,12), and a fill pipe as recited. 
DeLaRosa, II et al. 20110148091 disclose a tank trail for transporting flowable material with a vacuum pump. 
Ludwick 2086134 discloses a tank truck with compressor (FIG.8) having compressed air operated by the power plant of the truck. 
Krueger et al. 3163435 disclose a vacuum tank having rear frame with lateral crossmember (bumper 75). 
Kibler et al. 11192734 discloses a tank having a variable radius about a horizontally disposed longitudinal axis, and having a front tank head and a rear tank head having a diameter, a frame assembly, a pair of landing legs attached to said frame assembly; an axle assembly mounted to said frame assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616